Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Norman Rattliff, Jr., appeals the district court’s orders dismissing his 42 U.S.C. § 1988 (2006) complaint under 28 U.S.C. § 1915A(b)(l) (2006), for failure to state a claim, and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rattliff v. McPeak, No. 7:08-cv-00551-gec-mfu, 2008 WL 5427760 (W.D.Va. Dec. 31, 2008) & (Mar. 19, 2009). Further, we deny Rattliff s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.